Citation Nr: 0411599	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision that denied 
service connection for PTSD and diabetes mellitus, secondary 
to inservice herbicide exposure.  



REMAND

The veteran is claiming service connection for PTSD and for 
diabetes mellitus.  As for his PTSD claim, he claims to have 
witnessed an airplane crash in Chaing Mai, Thailand, around 
November 1970.  He indicates that the plane crashed and burst 
into flames while landing, and that the passengers and crew 
were burned to death.  He claims to have assisted in the 
rescue attempt and subsequent clean up of this incident.  As 
for his diabetes mellitus claims, he alleges that he made 
approximately 40 trips to Vietnam while stationed in Khorat, 
Thailand.  In support of his claims, he submitted a lay 
statement from a pilot in the 70th Aviation Detachment in 
Korat, Thailand, in 1969 to 1970 indicating that planes from 
the unit were flown to Vietnam during that time.

A review of his service personnel records revealed that he 
served on active duty in the United States Army from June 
1970 to June 1973.  His records revealed that he was 
stationed in Thailand from August 28, 1970 to July 24, 1971.  
During this period of time, he served with the 70th Aviation 
Detachment and his principal duty was listed as an O-1/U-6 
airplane mechanic.  

The Board notes that service records do not show that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In particular, the RO should make an attempt to 
verify the veteran's claimed inservice stressor, as well as 
make an attempt to verify his alleged incursions into 
Vietnam.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.), who have treated him for a 
psychiatric disorder and for diabetes 
mellitus since his discharge from the 
service.  The Board notes that the 
veteran reported receiving psychiatric 
treatment in Brewton, Alabama in July 
1986.  Provide the veteran with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified. 

2.  Thereafter, send a summary of the 
veteran's claimed stressor, along with 
copies of his service personnel records, 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), and 
ask USASCRUR to attempt to verify the 
claimed stressor.  Inform USASCRUR that 
the veteran alleges to have witnessed an 
airplane crash and explode at Chaing Mai, 
Thailand, around November 1970 (late 1970 
to earlier 1971).  He indicates that the 
airplane burst into flames upon landing, 
and that the passengers and crew were 
burned to death.  He claims to have 
assisted in the clean up of this 
incident.    

Also ask USASCRUR to provide any 
available printed summaries of activities 
of the veteran's unit during his tour of 
duty in Thailand from August 28, 1970 to 
July 1971.  His service personnel records 
indicate that during this time he served 
with the 70th Aviation Detachment and his 
principal duty was listed as an O-1/U-6 
airplane mechanic.  He claims to have 
made approximately 40 trips to Saigon and 
Long Thanh, an air base outside of Long 
Binh, during this time frame.  Given this 
background information, the RO should 
request USASCRUR to provide an opinion as 
to whether the veteran at least as likely 
as not visited Vietnam during his active 
duty service.
  
3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

4.  Readjudicate the veteran's claims 
herein, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to either claim remains 
adverse to the veteran, he should be 
furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



